     Case 1:19-cr-00184-MHC-JSA Document 52 Filed 12/30/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   UNITED STATES OF AMERICA
                                               Criminal Indictment No.
         v.
                                               1:19-CR-184-MHC-JSA
   JIM C. BECK
                                               (Superseding)

                            BILL OF PARTICULARS

   The United States of America, by Byung J. Pak, United States Attorney, and

Sekret T. Sneed, Assistant United States Attorney for the Northern District of

Georgia, hereby files this Bill of Particulars to add the following property to the

forfeiture provision of the above-captioned Superseding Indictment:


     575 KUGLAR ROAD, BOWDON, CARROLL COUNTY, GEORGIA
                       [Parcel ID No.: 042 0065]

   All that tract or parcel of land lying and being in Land Lot 115 of the 10th
   District, Carroll County, Georgia, being more particularly shown and
   delineated on a plat entitled “Survey for John A. Butler”, prepared by Harrison
   Engineering Assoc., certified by Jacob Roland Harrison, Georgia Registered
   Land Surveyor, dated May 1, 1975, and appearing of record in Plat Book 15,
   Page 61, Carroll County, Georgia Records, which recorded plat is incorporated
   herein by reference and made a part of this description. Said tract containing
   1.00 acre.
Case 1:19-cr-00184-MHC-JSA Document 52 Filed 12/30/19 Page 2 of 3




                                  Respectfully submitted,


                                  B YUNG J. P AK
                                     United States Attorney


                               /s/Sekret T. Sneed
                                     Assistant United States Attorney
                                  Georgia Bar No. 252939
                                  sekret.sneed@usdoj.gov




     600 U.S. Courthouse 75 Ted Turner Drive SW Atlanta, GA 30303
                  (404) 581-6000 fax (404) 581-6181
     Case 1:19-cr-00184-MHC-JSA Document 52 Filed 12/30/19 Page 3 of 3




                              Certificate of Service

   I served this document today by filing it using the Court’s CM / ECF system,

which automatically notifies the parties and counsel of record.


December 30, 2019

                                          /s/ S EKRET T. S NEED
                                          Sekret T. Sneed
                                          Assistant United States Attorney
